Title: From Benjamin Franklin to Ralph Izard, 30 March 1778
From: Franklin, Benjamin
To: Izard, Ralph


Sir,
Passy, March 30. 1778
From the Account you give me of the Man who pretends to be of Carolina, as well as from my own Observation, of his Behaviour, I entertain no good Opinion of him, and shall not give him the Pass he desires.
Much and very important Business has hitherto prevented my giving you the Satisfaction you desired, but you may depend on my endeavouring to give it you as soon as possible.
An Answer was written to your Letter of the 5th of this Month, and sign’d by us all, which I thought had been sent to you, till Mr. Lee inform’d me that having communicated to you the Contents, you told him it would not be satisfactory, and desir’d it might be reconsider’d; and he had accordingly stopt it for that purpose. We have not since had an Opportunity of reconsidering it. And as the End of it is now answered by the Communication of the Treaties, perhaps it is not necessary.
I condole with you sincerely on the great Loss sustained in Charlestown by the Fire in January last, said to have destroyed 600 Houses, valued with the Goods at a Million Sterling. I have the honour to be, with great Respect, Sir Your most obedient humble Servant
BF
